 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH GRIMES,                                     No. 2:17-cv-2394 MCE DB P
12                            Plaintiff,
13             v.                                        ORDER
14    M. GROSSJAN,
15                            Defendant.
16

17            Plaintiff has requested an extension of time to file an amended complaint pursuant to the

18   court’s order filed on September 19, 2018. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20            1. Plaintiff’s motion for an extension of time (ECF No. 24) is granted; and

21            2. Plaintiff is granted thirty days from the date of this order in which to file an amended

22   complaint

23   DATED: October 12, 2018

24

25
                                                      /s/ DEBORAH BARNES
26                                                    UNITED STATES MAGISTRATE JUDGE
27
     DLB:9
28   DB/prisoner-civil rights/grim2394.36.amc
